Citation Nr: 1609250	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  08-24 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residuals of a right elbow injury.
 
 2.  Entitlement to an initial compensable disability rating for right shoulder calcific tendinitis, prior to August 27, 2008, and since October 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to August 1990, from May 1992 to May 1992, and from September 2002 to May 2004.

The Veteran's initial rating claims come before the Board of Veterans' Appeals  (Board) on appeal from a November 2007 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for the right elbow and right shoulder disabilities.  The RO assigned an initial noncompensable (0 percent) disability rating for each disability, retroactively effective from October 31, 2006, the date of the Veteran's service connection claims.  The Veteran filed a Notice of Disagreement (NOD) in January 2008, appealing the initial disability ratings assigned.  The RO issued a Statement of the Case (SOC) in June 2008.  In August 2008, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In a subsequent March 2009 rating decision, the RO granted the Veteran a period of convalescence from August 27, 2008, to September 30, 2008, as a result of a surgical procedure to his service-connected right shoulder disability.  The RO then assigned a noncompensable rating for the right shoulder disability, effective October 1, 2008.  The Veteran continued to appeal, requesting a compensable disability rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise). 

In December 2013, the Veteran was afforded his requested Board videoconference hearing before the undersigned at the local RO.  A copy of the hearing transcript has been associated with the claims file.

In April 2014 and August 2015 the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development. The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated. 

The Veteran's service-connected residuals of a right elbow injury and service-connected right shoulder calcific tendinitis are currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5212 and 5024 (2015), respectively.  These Codes pertain to joint injuries.  In August 2015, the Veteran's claims were remanded for obtaining a neurological examination based upon the Veteran's sensory complaints in relation to his right shoulder and elbow.  Specifically, at his May 2014 VA joint examination, the Veteran reported numbness and tingling in all of his digits when asked about his right elbow symptoms.  Furthermore, at the Veteran's previous May 2010 and February 2007 VA examinations, the Veteran described numbness and tingling shooting into his right fingers for which he could not tell whether it was on account of his right shoulder or right elbow.  Additionally, VA treatment records recently associated with the Veteran's claims file in August 2014 document "intermittent distal paresthesias" of the right shoulder.  

The Veteran was afforded VA neurological examinations in September 2015 to ascertain any neurological abnormalities from his service-connected residuals of a right elbow injury and service-connected right shoulder calcific tendinitis.  The VA examiner found that upon review of the Veteran's claims file, subjective interview, and objective testing, that the Veteran had no neurological complaints or diagnoses on the current examinations.

The Board finds that an addendum opinion is necessary.  See generally McClain v. Nicholson, 21 Vet. App. 319 (2007).  The VA examiner must consider whether the earlier complained of symptoms may have indicated a neurological diagnosis for the Veteran's right shoulder and/ or right elbow at any time during the relevant period of appeal. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who conducted the September 2015 VA examinations for the residuals of a right elbow injury and right shoulder calcific tendinitis.  If that examiner is no longer available, provide the claims file to an examiner of like skill and qualification. 

While the September 2015 VA examination findings were negative, the examiner is requested to consider the Veteran's previous descriptions of neurological symptoms in relation to his service-connected right elbow injury and right shoulder calcific tendinitis for purposes of determining whether at any time the Veteran's right elbow and right shoulder disabilities were manifested by neurologic impairment.  Consideration should specifically include the following:  (1) the results of the May 2014 VA joint examination where the Veteran reported numbness and tingling in all of his digits when asked about his right elbow symptoms; (2) the Veteran's previous May 2010 and February 2007 VA examinations, in which he described numbness and tingling shooting into his right fingers for which he could not tell whether it was on account of his right shoulder or right elbow; and (3) VA treatment records from August 2014 that document "intermittent distal paresthesias" of the right shoulder.  In so doing the VA examiner should fully explain why these symptoms do or do not indicate that the Veteran is or has ever shown evidence of a diagnosed neurological condition in association with either his service-connected right elbow injury, right shoulder calcific tendinitis, or both.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. 

2. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

3. After completing the above action, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
							(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




